DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US Patent Application No. 20210165803) (Hereinafter Deshpande) in view of Miles et al. (US Patent Application No. 20160371680) (Hereinafter Miles).

As per claims 1 and 14, Deshpande discloses a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations,  a method, comprising: Deshpande discloses  providing the entity with an authorization (para 46, access control mechanisms or authentication techniques to ensure that requests to create materialized views are made with appropriate authorization (e.g., to create or delete a materialized view), para 54 , identity and access management service may coordinate authentication of materialized view management platform and other services for creation and maintenance of a materialized view); 
sending the request and the authorization to a data platform of a user (para 81, an authorization platform to respond to requests to enable or disable view updates, respond requires request);
 authenticating the authorization (para 46, access control mechanisms or authentication techniques to ensure that requests to create materialized views are made with appropriate authorization (e.g., to create or delete a materialized view), para 54 , identity and access management service may coordinate authentication of materialized view management platform and other services for creation and maintenance of a materialized view); and 
sending the personal data to the entity from the data platform (para 46, access control mechanisms or authentication techniques to ensure that requests to create materialized views are made with appropriate authorization (e.g., to create or delete a materialized view), para 54 , identity and access management service may coordinate authentication of materialized view management platform and other services for creation and maintenance of a materialized view,  personal data is interpreted as materialized view). Deshpande does not disclose receiving a request from an entity to obtain personal data (fig 7; para 20, here a customer presents a credit card to complete payment to a merchant in exchange for goods or services, credit card data is interpreted as request of personal data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deshpande and Miles. The motivation would have been to build the network that provide endpoint security solution, for example,  a payer to perform a secure electronic financial payment transaction.

As per claims 2 and 15, claims are rejected for the same reasons and motivation as claim 1 above. In addition,  Deshpande discloses further comprising receiving the request at a client device, wherein the client device is configured to provide the authorization (para 46, implement various access control mechanisms or authentication techniques to ensure that requests to create materialized views are made with appropriate authorization (e.g., to create or delete a materialized view)).

As per claims 3 and 16, claims are rejected for the same reasons and motivation as claim 1 above. In addition,  Miles discloses wherein the authorization is one of a QR code, a number or alphanumerical sequence, or an EMB (para 47, a QR code or some other type of message may be presented to the user. This QR code (or other type of message) may include all of the pertinent transaction information. The QR code may be scanned or otherwise received by the user into their mobile device using the mobile device payment interface).

As per claims 4 and 17, claims are rejected for the same reasons and motivation as claim 1 above. In addition,  Miles  discloses further comprising sending the request and the authorization to a pass-through tier, wherein the data platform retrieves the request and the authorization from the pass-through tier (116 , pass through, fig 1B, para 24, Payment data, controlled by the authorized user financial institution ).

As per claim 5, claim is rejected for the same reasons and motivation as claim 1 above. In addition,  Deshpande discloses further comprising accessing the data based on permissions associated with the entity (para 46, implement various access control mechanisms or authentication techniques to ensure that requests to create materialized views are made with appropriate authorization (e.g., to create or delete a materialized view) .

As per claims 6 and 19, claim is rejected for the same reasons and motivation as claim 1 above. In addition, Deshpande discloses further comprising sending the personal data through a client device to the entity (fig 3,  para 43, Clients includes  browser and display to convey network-based services requests (e.g., materialized view creation requests) to and receive responses from provider network, views can me personal data).

As per claim 7 , claim is rejected for the same reasons and motivation as claim 1 above. In addition,  Deshpande discloses wherein the entity is at least one of a service provider, a different end user, a retailer, or a consumer (fig 2, para 17, services stores and vies data in a provider network).

As per claims 8 and 18, claims are rejected for the same reasons and motivation as claim 1 above. In addition,  Deshpande discloses wherein the client device is at least one of a mobile device, an IoT device and wherein the authorization is configured in advance or performed on a case-by-case basis (fig 13, para 46, 95, control plane is implemented to support various device, i.e, a set top box, a mobile device, a consumer device, video game console, handheld video game device, application server, storage device, a peripheral device such as a switch, modem, router).

As per claim 20, claim is rejected for the same reasons and motivation as claim 14 above. In addition,  Deshpande discloses further comprising a user interface that allows a user to interact with the data platform, wherein the user interface is configured for setting permissions on the personal data, sharing the personal data, and/or viewing the personal data (para 46, control plane  may implement various access control mechanisms or authentication techniques to ensure that requests to create materialized views are made with appropriate authorization (e.g., to create or delete a materialized view, broadly reads on the limitation),
 wherein the authorization, when received by the personal data platform, is authenticated and the personal data is retrieved in accordance with permissions associated with the entity and/or the authorization (para 46, control plane  may implement various access control mechanisms or authentication techniques to ensure that requests to create materialized views are made with appropriate authorization (e.g., to create or delete a materialized view, broadly reads on the limitation). 

As per claim 9, Deshpande discloses  a  non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
aggregating data from multiple data sources into a data platform, wherein first data from first data sources is aggregated directly into the data platform through an API (para 16, services store data in multiple purpose-built databases, please see para 23, In some embodiments, a user interface or other type of interface (e.g. an Application Programming Interface (API)) ,
 transforming the first and the second data into structured data (para 17, transform, and combine data from these disparate systems into a single data store); 
cataloging the structured data such that the structured data is stored as datasets (para 16, catalog in a document database); and 
controlling access to the structured data (para 46, For example, control plane may implement various access control mechanisms or authentication techniques to ensure that requests to create materialized views are made with appropriate authorization (e.g., to create or delete a materialized view)) and generating inferences for an entity and/or an owner of the structured data (para 46, various access control mechanisms or authentication techniques to ensure that requests to create materialized views are made with appropriate authorization (e.g., to create or delete a materialized view)). Deshpande does not explicitly disclose second data is aggregated through a pass-through tier. However, Miles discloses second data is aggregated through a pass-through tier (116 , pass through, fig 1B, para 24, Payment data, controlled by the authorized user financial institution ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deshpande and Miles. The motivation would have been to build the network that provide endpoint security solution, for example,  a payer to perform a secure electronic financial payment transaction.

As per claim 10, claim is rejected for the same reasons and motivation as claim 9 above. In addition,  Deshpande discloses the operations further comprising receiving a service from the entity and running the service against the datasets to generate the inferences (para 46, various access control mechanisms or authentication techniques to ensure that requests to create materialized views are made with appropriate authorization (e.g., to create or delete a materialized view)).

As per claim 11, claim is rejected for the same reasons and motivation as claim 9 above. In addition,  Deshpande discloses the operations further comprising restricting the service from copying the structured data to the entity (para 81, an authorization platform to respond to requests to enable or disable view updates).

As per claim 12, claim is rejected for the same reasons and motivation as claim 9 above. In addition,  Deshpande discloses the operations further comprising: cataloging the structured data by content type (para 51, managed view catalog may store information related to materialized views, including a name, definition, access controls or configuration); and 
setting access levels for the entity (para 51, managed view catalog may store information related to materialized views, including a name, definition, access controls or configuration).

As per claim 13, claim is rejected for the same reasons and motivation as claim 9 above. In addition,  Deshpande discloses entity is at least one of a service provider, a different end user, a retailer, or a consumer (fig 2, para 17, services stores and vies data in a provider network).

Conclusion
Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493